

EXHIBIT 10.5




AMENDMENT NO. 3 TO CREDIT AGREEMENT
and
AMENDMENT NO. 1 TO GUARANTY


This AMENDMENT NO. 3 TO CREDIT AGREEMENT and AMENDMENT NO. 1 to GUARANTY, dated
as of May 8, 2017 (this “Agreement”; capitalized terms used herein without
definition having the meanings provided in Article I), is entered into among
SNYDER’S-LANCE, INC., a North Carolina corporation (the “Borrower”), each of the
Subsidiaries of the Borrower party hereto as Guarantors (the “Guarantors”), each
Lender party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 16, 2015, among the Borrower, the
Lenders party thereto and the Administrative Agent (as amended by Amendment No.
1 dated as of January 19, 2016 and Amendment No. 2 dated as of February 27,
2017, as so amended, the “Credit Agreement”).
The Guarantors and the Administrative Agent are parties to that certain Guaranty
Agreement dated as of December 16, 2015 (the “Guaranty”) pursuant to which the
Guarantors have guaranteed the Obligations.
The Borrower has advised the Administrative Agent and the Lenders that it
desires to amend certain provisions of the Credit Agreement and the Guarantors
have advised the Administrative Agent that they desire to amend certain
provisions of the Guaranty, in each case, as set forth below, and the
Administrative Agent and the Lenders (the “Consenting Lenders”) signatory hereto
are willing to effect such amendments on the terms and conditions contained in
this Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:
ARTICLE I
DEFINITIONS
1.01    Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the Preamble.
“Agreement” is defined in the Preamble.
“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.
“Borrower” is defined in the Preamble.


1
89433934_5

--------------------------------------------------------------------------------




“Credit Agreement” means the Credit Agreement, as amended by this Agreement, as
the same may hereafter be further amended, amended and restated, supplemented or
otherwise modified.
“Guarantors” is defined in the Preamble.
“Consenting Lenders” is defined in the Preliminary Statements.
“Lender” means each lender from time to time party to the Credit Agreement.
1.02    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.03    Other Interpretive Provisions. The rules of construction in Sections
1.02 and 1.03 of the Credit Agreement shall be equally applicable to this
Agreement.
ARTICLE II
AMENDMENTS
2.01    Amendments to Credit Agreement. Effective as of the Agreement Effective
Date, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by adding the following definition:
““Amendment No. 3 Effective Date” means May 8, 2017”.
(b)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by adding the following after clause (vi) in the definition
of EBITDA:
“and; (vii) non-recurring costs and expenses paid in cash in an amount not to
exceed $20,000,000 during the lifetime of this Agreement;’
(c)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by deleting the definition of “Guarantor” in its entirety
and substituting in lieu thereof the following:
“Guarantor” means, collectively, (a) all existing and future, direct and
indirect, Domestic Subsidiaries of the Borrower that are Wholly-Owned
Subsidiaries (other than any Excluded Subsidiary) and (b) with respect to (i)
Obligations owing by any Loan Party or any Subsidiary of a Loan Party (other
than the Borrower) under any Hedge Agreement and (ii) the payment and
performance by each Specified Loan Party of its obligations under the Guaranty
with respect to Swap Obligations, the Borrower.


2
89433934_5

--------------------------------------------------------------------------------




(d)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by deleting the definition of “Obligations” in its entirety
and substituting in lieu thereof the following:
“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under, (a) any Loan Document owing by any Loan Party to any
Lender, the Administrative Agent or any other Indemnified Person, (b) any Hedge
Agreement by any Loan Party, in all cases whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, or
now existing or hereafter arising and including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
(e)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by adding the following definitions in the proper
alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 27 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Hedge Agreement” means any Swap Contract permitted under Article VIII that is
entered into by and between any Loan Party and any Hedge Bank.


3
89433934_5

--------------------------------------------------------------------------------




“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VIII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 27 of the Guaranty)
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
(f)    Section 8.01 of the Credit Agreement. Section 8.01(a) of the Credit
Agreement is amended by deleting Section 8.01(a) in its entirety and
substituting in lieu thereof the following:
    “(a)    Total Debt to EBITDA Ratio. The Borrower shall not permit the Total
Debt to EBITDA Ratio at any time for any Computation Period to be greater than
the ratio set forth below opposite such period:
Computation Period Ending
Maximum Total Debt to EBITDA
From Amendment No. 3 Effective Date through the first fiscal quarter in 2018:


4.25 to 1.0
For the second fiscal quarter in 2018:
4.00 to 1.0
For the third fiscal quarter in 2018:
3.75 to 1.0
Each fiscal quarter thereafter:
3.50 to 1.0

provided, however, thereafter, at such time as the maximum Total Debt to EBITDA
ratio permitted is 3.50 to 1.0, following a Material Acquisition, the maximum
Total Debt to EBITDA Ratio permitted by this Section 8.01(a) shall be increased
by 0.25 for the four consecutive Computation Periods following such Material
Acquisition.”
(g)    Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
2.02    Amendments to Guaranty. Effective as of the Agreement Effective Date,
the Guaranty is hereby amended as follows:
(a)    Section 1 of the Guaranty. Section 1 of the Guaranty is amended by adding
at the end of the definition of “Guaranteed Liabilities” the following proviso:


4
89433934_5

--------------------------------------------------------------------------------




“provided that the “Guaranteed Liabilities of any Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.”
(b)    A new Section 27 is added to the Guaranty in its proper order, with such
new Section 27 to read as follows:
27.    Keepwell. Each Guarantor that is a Qualified ECP Guarantor (as defined
below) at the time the Guaranty or the grant of the security interest under the
Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article 27 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act. “Qualified ECP Guarantor” shall
mean, at any time, each Loan Party with total assets exceeding $10,000,000 or
that qualifies at such time as an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time under §1a(18)(A)(v)(II) of the Commodity
Exchange Act.
ARTICLE III    
CONDITIONS PRECEDENT
3.01    Conditions to Effectiveness. This Agreement is subject to the provisions
of Section 11.01 of the Credit Agreement, and shall become effective, when, and
only when, each of the following conditions shall have been satisfied:


(a)    Deliveries. The Administrative Agent shall have received all of the
following documents, each such document (unless otherwise specified) dated the
Agreement Effective Date and, each in form and substance satisfactory to the
Administrative Agent:


5
89433934_5

--------------------------------------------------------------------------------




(i)    Agreement. Counterparts of this Agreement executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders; and
(ii)    Officer’s Certificate. A certificate executed by a Responsible Officer
of the Borrower, dated as of the Agreement Effective Date, certifying that:
(A)    the representations and warranties of the Loan Parties contained in
Sections 6.01, 6.02, 6.04, 6.08, 6.13, 6.20 and 6.21 of the Credit Agreement are
accurate and complete in all respects on and as of such date, as though made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are
accurate and complete in all respects as of such earlier date;
(B)    no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement; and
(C)    since December 31, 2016, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(b)    Amendment No. 6 to Existing Credit Agreement and Amendment No. 1 to
Guaranty. Amendment No. 6 to Existing Credit Agreement dated as of even date
herewith shall have become effective.
(c)    Consent Fee. The Administrative Agent shall have received, for the
ratable account of each Consenting Lender that has executed and delivered a
counterpart hereof to the Administrative Agent on or prior to 5:00 p.m. Eastern
Time on May 5, 2017 (the “Deadline”), a fee equal to 0.10% of such Lender’s
outstanding Loans on the Agreement Effective Date (such fees, the “Consent
Fees”) . The Consent Fees shall be payable in U.S. dollars in immediately
available funds as directed by the Administrative Agent, free and clear of and
without deduction for any and all present or future applicable taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto (with appropriate gross-up for withholding taxes). Once paid, no Consent
Fees shall be refundable under any circumstances. For the avoidance of doubt, no
Consent Fee shall be payable to any Lender that does not consent to this
Agreement prior to the Deadline.
(d)    Other Fees. The Borrower shall have paid the fees set forth in that
certain letter agreement dated May 3, 2017 between the Borrower and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated.
(e)    Costs and Expenses. The Administrative Agent shall have received payment
for the costs and expenses required to be reimbursed on or before the Agreement
Effective Date pursuant to Section 5.04 hereof.


6
89433934_5

--------------------------------------------------------------------------------




(f)    Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Guaranty to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments to the Credit Agreement and the Guaranty contemplated hereby) and
the enforceability of such Guaranty against such Guarantor in accordance with
its terms.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender for itself
and each of its Subsidiaries that on and as of the Agreement Effective Date
after giving effect to this Agreement:
4.01    Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement have been duly authorized by all necessary corporate or
other organizational action of the Borrower, and do not and will not: (a)
contravene the terms of the Borrower’s Organization Documents; (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any document evidencing any material
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or any of its Subsidiaries or any of its or
their property is subject; or (c) violate any Requirement of Law.
4.02    Enforceability. Each of this Agreement and the Credit Agreement
constitute a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
4.03    Credit Agreement Representations. The representations and warranties of
the Borrower contained in Article VI of the Credit Agreement are true and
correct in all material respects (except, if such representation or warranty is
qualified by materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects) on and as
of the Agreement Effective Date with the same effect as if made on and as of
such Agreement Effective Date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects (except, if such representation or warranty
is qualified by materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date).
4.04    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.


7
89433934_5

--------------------------------------------------------------------------------




ARTICLE V    
MISCELLANEOUS
5.01    Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.02    Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Agreement Effective Date specifying its objection thereto.
5.03    Effect of Agreement. (0) The Credit Agreement, as specifically amended
or otherwise modified by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
(a)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
5.04    Costs and Expenses. The Borrower agrees to pay all costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 11.04 of the Credit Agreement.
5.05    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.06    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
5.07    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.


8
89433934_5

--------------------------------------------------------------------------------




5.08    Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
SNYDER’S-LANCE, INC.


By: /s/ Alexander W. Pease        
Name: Alexander W. Pease
Title: Executive Vice President and Chief
               Financial Officer





9
89433934_5

--------------------------------------------------------------------------------






GUARANTORS:
S-L SNACKS NATIONAL, LLC
S-L DISTRIBUTION COMPANY, INC.
S-L SNACKS IN, LLC
S-L SNACKS FL, LLC
S-L SNACKS MA, LLC
S-L SNACKS PA, LLC
S-L SNACKS AZ, LLC
S-L SNACKS LOGISTICS, LLC
S-L SNACKS OH, LLC
S-L SNACKS EU, LLC
BAPTISTA’S BAKERY, INC.
S-L SNACKS NC, LLC
S-L SNACKS GA, LLC
SNACK FACTORY, LLC
PRINCETON VANGUARD, LLC


By: /s/ Alexander W. Pease        
Name: Alexander W. Pease
Title: Executive Vice President and Chief
               Financial Officer





10
89433934_5

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as the Administrative Agent


By: /s/ Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President






BANK OF AMERICA, N.A., as a Lender


By: /s/ J. Casey Cosgrove
Name: J. Casey Cosgrove
Title: Director




COBANK, ACB, as a Lender


By: /s/ Patrick Keleher
Name: Patrick Keleher
Title: Vice President




MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender


By: /s/ Keith A. Mummert
Name: Keith A. Mummert
Title: Vice President




TD BANK, N.A., as a Lender


By: /s/ Alan Garson
Name: Alan Garson
Title: Senior Vice President












11
89433934_5

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Christine Howatt
Name: Christine Howatt
Title: Authorized Signatory






FIFTH THIRD BANK, as a Lender


By: /s/ Ellen Ruschhaupt
Name: Ellen Ruschhaupt
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Dan Beckwith
Name: Dan Beckwith
Title: Vice President








BMO HARRIS BANK, N.A., as a Lender


By: /s/ Marc Maslanka
Name: Marc Maslanka
Title: Vice President



12
89433934_5

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Kenneth M. Blackwell
Name: Kenneth M. Blackwell
Title: Senior Vice President






CAPITAL ONE NATIONAL ASSOCIATION, as a Lender


By: /s/ Thomas L. Savage
Name: Thomas L. Savage
Title: Senior Vice President




COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (F/K/A COÖPERATIEVE CENTRALE
RAIFFENSEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH), as a
Lender


By: /s/ Van Brandenburg
Name: Van Brandenburg
Title: Executive Director
By: /s/ Erin MacEachern
Name: Erin MacEachern
Title: Vice President
























13
89433934_5

--------------------------------------------------------------------------------








DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Jessica F. Sidhom
Name: Jessica F. Sidhom
Title: Managing Director




1st FARM CREDIT SERVICES, FLCA


By: /s/ Corey J. Waldinger
Name: Corey J. Waldinger
Title: Vice President, Capital Markets Group




AGFIRST FARM CREDIT BANK


By: /s/ Matt Jeffords
Name: Matt Jeffords
Title: Vice President
















14
89433934_5

--------------------------------------------------------------------------------




AGSTAR FINANCIAL SERVICES, FLCA


By: /s/ Erik J. Moe
Name: Erik J. Moe
Title: Sr. Director Syndications




FARM CREDIT BANK OF TEXAS


By: /s/ Luis M. H. Requejo
Name: Luis M. H. Requejo
Title: Director Capital Markets




FARM CREDIT MID-AMERICA, FLCA


By: /s/ Ralph M. Bowman
Name: Ralph M. Bowman
Title: Vice President


 
FARM CREDIT SERVICES OF AMERCIA, FLCA


By: /s/ Mary Anne Mullen
Name: Mary Anne Mullen
Title: Vice President


 
UNITED FCS, FLCA d/b/a FCS COMMERCIAL FINANCE GROUP


By: /s/ Erik Knight
Name: Erik Knight
Title: Assistant Vice President














15
89433934_5

--------------------------------------------------------------------------------




BADGERLAND FINANCIAL, FLCA


By: /s/ Anthony G. Endres
Name: Anthony G. Endres
Title: VP- Capital Markets






GREENSTONE FARM CREDIT SERVICES, FLCA


By: /s/ Curtis Flammini
Name: Curtis Flammini
Title: Vice President


 
YOSEMITE LAND BANK, FLCA


By: /s/ Leslie C. Crutcher
Name: Leslie C. Crutcher
Title: EVP – Chief Credit Officer




 


16
89433934_5